1 etbbabinsireecelanheainnereieinc i Ld n J db
|
Case 1:17-cv-04503-JMF Document 106 Filed 02/06/20 Page 1of3

 

 

 

January 24, 2020

 

 

The Honorable Jesse M. Furman
United States District Court Judge in the Southern District of New York

Re: Robert Zimmerman v. UBS Ag, et al, No, 17-CV-4503-JMF

Dear Judge Furman:

 

Inasmuch as neither Schwab defendants nor I haye pursued FINRA arbitration, I hereby

respectfully request that you dismiss all defendants in this action and issue an Order of Final

Judgment dismissing this action.

Thank you for your consideration.

Submitted by U.S. mail on January 24, 2020

 

 

Robe pstead, NC 28443
Tel: 910-232-8990, Email: BobZimmerman@usa.com

 
 

dt ae a . om - - == J ---

Case 1:17-cv-04503-JMF Document 106 Filed 02/06/20 Page 2 of 3

fr

4

CERTIFICATE OF SERVICE :
I hereby certify under penalty of perjury that on January 24, 2020, Robert .
Zimmerman served a copy of the above request to dismiss all defendants i this
action and issue an Order of Final J udgment dismissing this action was served by
U.S. mail on the following attorneys for the defendants in this action on J auary
24, 2020:
David Goldberg, Katten Law, 575 Madison Ave. N.Y., N.Y. 10022
Richard Marooney, King & Spalding, 1185 Ave., of Americas, N.Y., N.Y. 10036
Charles Michael, Steptoe Law, 1114 Ave. of Americas, N.Y., N.Y. 10036

Dated January 24, 2020 and signed below by Robert Zimmerman

BR nn

 
 

 

tasey Cee Fue HELE aad te tpt ftgttcett pet yett teetey Sera te re t

 

 

L000\ Lv Kn te

JF 12025 008 ae

YIO9D APEEH VSIA CN
or on dW aren beac

 

 

vy av
pee ervey wd PPNeS bre

BQ yong Bie eo, : ee
BS ERE LEE EE * “

 

 

Fe we PO rks ee

 

 

 
